MEMORANDUM**
Douglas Ray Hicks appeals the 92-month sentence imposed after his guilty-plea conviction for bank robbery, in violation of 18 U.S.C. § 2113(a). Hicks argues that the district court erred by applying a two-level enhancement under United States Sentencing Guidelines (“U.S.S.G.”) § 2B3.1(b)(2)(F) for making a “threat of death” during the robbery. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Hicks handed the teller a note which read: “This is a robbery. I am armed.” He contends that the note was insufficient in the circumstances of this case to “instill in a reasonable person, who is a victim of the offense, a fear of death.” U.S.S.G. § 2B3.1(b)(2)(F), cmt. 6. We disagree. Given the context, a bank teller could have reasonably interpreted the note as a threat to her life if she did not comply with his demands. Id. Thus, in the circumstances of this case the district court did not err by applying the two-level enhancement under U.S.S.G. § 2B3.1(b)(2)(F).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.